In re: City of New Orleans, Victor H. Schiro and Joseph Giarrusso applying for certiorari, or writ of review, to the Court of Appeal, Fourth Circuit, Parish of Orleans. 208 So.2d 423.
It is ordered that the writ of review issue; that the Court of Appeal send up the record in duplicate of the case; and that counsel for plaintiff and defendant be notified.
SUMMERS, J., is of the opinion it is error to grant the writ for no error of law appears in the judgment. The finding of fact by the court of appeal is that the general public interest is unaffected by the regulation in the ordinance.